 



Exhibit 10.11
Execution Copy
 
 
OMNIBUS AGREEMENT
among
CVR ENERGY, INC.
CVR GP, LLC
CVR PARTNERS, LP
and
CVR SPECIAL GP, LLC
 
 

 



--------------------------------------------------------------------------------



 



OMNIBUS AGREEMENT
     THIS OMNIBUS AGREEMENT (this “Agreement”) is entered into as of October 24,
2007, and effective as of the Closing Date (as defined herein), and is by and
among CVR Energy, Inc., a Delaware corporation (“CVR”), CVR GP, LLC, a Delaware
limited liability company (the “Managing General Partner”), CVR Partners, LP, a
Delaware limited partnership (the “Partnership”) and CVR Special GP, LLC, a
Delaware limited liability company (“Special General Partner”). The above-named
entities are sometimes referred to in this Agreement each as a “Party” and
collectively as the “Parties.”
R E C I T A L S:
     The Parties desire by their execution of this Agreement to evidence their
agreement, as more fully set forth in Article II, with respect to those business
opportunities that the CVR Entities (as defined herein) will not engage in
during the term of this Agreement unless the Partnership Entities have declined
to engage in any such business opportunities for their own account.
     The Parties desire by their execution of this Agreement to evidence their
agreement, as more fully set forth in Article II, with respect to those business
opportunities that the Partnership Entities (as defined herein) will not engage
in during the term of this Agreement unless the CVR Entities have declined to
engage in any such business opportunities for their own account.
     In consideration of the premises and the covenants, conditions, and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Parties hereto
hereby agree as follows:
ARTICLE I
DEFINITIONS
     Section 1.1 Definitions.
     Capitalized terms used herein but not defined shall have the meanings given
them in the Partnership Agreement. As used in this Agreement, the following
terms shall have the respective meanings set forth below:
     “Acquiring Party” is defined in Section 2.5(a).
     “Affiliate” is defined in the Partnership Agreement.
“Break-up Costs” means the aggregate amount of any and all additional taxes and
other similar costs to (a) the CVR Entities that would be required to transfer
Fertilizer Assets acquired by the CVR Entities as part of a larger transaction
to a Partnership Group Member pursuant to Section 2.2(b) or (b) the Partnership
Group that would be required to transfer Refinery Assets acquired by the
Partnership Group as part of a larger transaction to a CVR Entity pursuant to
Section 2.4(a).

-2-



--------------------------------------------------------------------------------



 



“Closing Date” is defined in the Partnership Agreement.
“Code” means Internal Revenue Code of 1986, as amended.
“Contribution Agreement” means that certain Contribution, Conveyance and
Assumption Agreement, dated as of the date hereof, among the Managing General
Partner, the Partnership, the Special General Partner and Coffeyville Resources,
together with the additional conveyance documents and instruments contemplated
or referenced thereunder.
“control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of a Person, whether
through ownership of voting securities, by contract, or otherwise.
“CVR” is defined in the introduction to this Agreement.
“CVR Entities” means CVR and any Person controlled, directly or indirectly, by
CVR other than the Partnership Entities.
“CVR Entity” means any of the CVR Entities.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“Fertilizer Restricted Businesses” is defined in Section 2.1.
“Fertilizer Asset” any asset or group of related assets used in any Fertilizer
Restricted Business.
“Limited Partner” is defined in the Partnership Agreement.
“Managing General Partner” is defined in the introduction to this Agreement.
“Offer Period” is defined in Section 2.5(e).
“Offered Assets” is defined in Section 2.5(a).
“Offeree” is defined in Section 2.5(a).
“Other Business Opportunity” means a business opportunity with respect to any
assets other than Fertilizer Assets or Refinery Assets.
“Other Business Opportunity Information” is defined in Section 2.6.
“Partnership Agreement” means the First Amended and Restated Agreement of
Limited Partnership of CVR Partners, LP, dated as of October 26, 2007, as such
agreement is in effect on the Closing Date, to which reference is hereby made
for all purposes of this Agreement. No amendment or modification to the
Partnership Agreement subsequent to the Closing Date shall be given effect for
the purposes of this Agreement unless consented to in writing by each of the
Parties to this Agreement.

-3-



--------------------------------------------------------------------------------



 



“Partnership Entities” means the Managing General Partner and each member of the
Partnership Group.
“Partnership Entity” means any of the Partnership Entities.
“Partnership Group” means the Partnership and its Subsidiaries treated as a
single entity.
“Partnership Group Member” means any member of the Partnership Group.
“Party” and “Parties” are defined in the introduction to this Agreement.
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
“Refinery Restricted Businesses” is defined in Section 2.3.
“Refinery Asset” means any asset or group of related assets used in any Refinery
Restricted Business.
“Restricted Business” means, as applicable, the Refinery Restricted Business or
the Fertilizer Restricted Business.
“Retained Assets” means any assets and investments owned or operated by any of
the CVR Entities as of the Closing Date that were not conveyed, contributed or
otherwise transferred to the Partnership Group prior to or on the Closing Date
pursuant to the Contribution Agreement or otherwise.
“Special General Partner” is defined in the introduction to this Agreement.
“Special General Partner Interest” is defined in the Partnership Agreement.
“Subsidiary” means, with respect to any Person, (a) a corporation of which more
than 50% of the voting power of shares entitled (without regard to the
occurrence of any contingency) to vote in the election of directors or other
governing body of such corporation is owned, directly or indirectly, at the date
of determination, by such Person, by one or more Subsidiaries of such Person or
a combination thereof, (b) a partnership (whether general or limited) in which
such Person or a Subsidiary of such Person is, at the date of determination, a
general or limited partner of such partnership, but only if more than 50% of the
partnership interests of such partnership (considering all of the partnership
interests of the partnership as a single class) is owned, directly or
indirectly, at the date of determination, by such Person, by one or more
Subsidiaries of such Person, or a combination thereof, or (c) any other Person
(other than a corporation or a partnership) in which such Person, one or more
Subsidiaries of such Person, or a combination thereof, directly or indirectly,
at the date of determination, has (i) at least a majority ownership interest or
(ii) the power to elect or direct the election of a majority of the directors or
other governing body of such Person.

-4-



--------------------------------------------------------------------------------



 



“transfer” including the correlative terms “transferring” or “transferred” means
any direct or indirect transfer, assignment, sale, gift, pledge, hypothecation
or other encumbrance, or any other disposition (whether voluntary, involuntary
or by operation of law) of any assets, properties or rights.
ARTICLE II
BUSINESS OPPORTUNITIES
     Section 2.1 Fertilizer Restricted Businesses. For so long as any CVR Entity
continues to own at least 50% of the Outstanding Units of the Partnership, and
except as permitted by Section 2.2, each of the CVR Entities shall be prohibited
from engaging in, whether by acquisition, construction, investment in debt or
equity securities of any Person or otherwise, any business having assets engaged
in the following businesses (the "Fertilizer Restricted Businesses”): the
production, transportation or distribution, on a wholesale basis, of fertilizer
in the contiguous United States.
     Section 2.2 Fertilizer Permitted Exceptions. Notwithstanding any provision
of Section 2.1 to the contrary, the CVR Entities may engage in the following
activities under the following circumstances:
     (a) the ownership and/or operation of any of the Retained Assets (including
replacements and natural extensions of the Retained Assets);
     (b) engaging in any Fertilizer Restricted Business acquired by a CVR Entity
as part of a business or package of assets after the Closing Date if the fair
market value of the Fertilizer Assets represents less than a majority of the
fair market value of the total assets or business acquired (fair market value as
determined in good faith by the board of directors of CVR); provided the
Partnership Group will be offered the opportunity to acquire such Fertilizer
Assets in accordance with Section 2.5;
     (c) engaging in any Fertilizer Restricted Business subject to the offer to
the Partnership Group set forth in Section 2.5 pending the Managing General
Partner’s determination whether to cause any Partnership Group Member to accept
such offer and pending the closing of any offers any Partnership Group Member
accepts;
     (d) engaging in any Fertilizer Restricted Business with respect to which
the Managing General Partner has advised CVR that the Managing General Partner’s
board of directors has elected not to cause a Partnership Group Member to
acquire (or seek to acquire); and
     (e) the purchase and ownership of up to 9.9% of any class of securities of
any publicly-traded entity engaged in any Fertilizer Restricted Business.

-5-



--------------------------------------------------------------------------------



 



     Section 2.3 Refinery Restricted Businesses. For so long as any CVR Entity
continues to own at least 50% of the Outstanding Units of the Partnership and
except as permitted by Section 2.4, each of the Partnership Entities shall be
prohibited from, whether by acquisition, construction, investment in debt or
equity securities of any Person or otherwise, engaging in the following
businesses (the “Refinery Restricted Businesses”):
     (a) the ownership or operation within the United States of any refinery
with processing capacity greater than 20,000 barrels per day whose primary
business is producing transportation fuels; or
     (b) the ownership or operation outside the United States of any refinery.
     Section 2.4 Refinery Permitted Exceptions. Notwithstanding any provision of
Section 2.3 to the contrary, the Partnership Entities may engage in the
following activities under the following circumstances:
     (a) engaging in any Refinery Restricted Business acquired by a Partnership
Entity as part of a business or package of assets after the Closing Date if the
fair market value of the Refinery Assets represents less than a majority of the
fair market value of the total assets or business acquired (fair market value as
determined in good faith by the board of directors of the Managing General
Partner); provided the CVR Entities will be offered the opportunity to acquire
such Refinery Assets in accordance with Section 2.5;
     (b) engaging in any Refinery Restricted Business subject to the offer to
the CVR Entities set forth in Section 2.5 pending CVR’s determination whether to
cause any CVR Entity to accept such offer and pending the closing of any offers
any Partnership Entity accepts;
     (c) engaging in any Refinery Restricted Business with respect to which CVR
has advised the Managing General Partner that CVR’s board of directors has
elected not to cause a CVR Entity to acquire (or seek to acquire); and
     (d) the purchase and ownership of up to 9.9% of any class of securities of
any publicly-traded entity engaged in any Refinery Restricted Business.
     Section 2.5 Procedures.
     (a) In the event that (i) a CVR Entity acquires Fertilizer Assets described
in Section 2.2(b), or (ii) a Partnership Group Member acquires any Refinery
Assets described in Section 2.4(a), then as soon as reasonably practicable, but
in any event within 365 days of the closing of the acquisition, such acquiring
Party (the “Acquiring Party”) shall notify (A) the Managing General Partner, in
the case of an acquisition by a CVR Entity or (B) CVR, in the case of an
acquisition by a Partnership Group Member, in writing of such acquisition and
offer such party to be notified (each an “Offeree”) the opportunity for the
Offeree (or, in the case of the Managing General Partner, any Partnership Group
Member and, in the case of CVR, any other CVR Entity) to purchase such
Fertilizer Assets or Refinery Assets, as applicable (the “Offered Assets”).

-6-



--------------------------------------------------------------------------------



 



     (b) The purchase price for any Offered Assets shall be the Offered Assets’
fair market value (plus any Break-up Costs).
     (c) The Offer shall set forth the Acquiring Party’s proposed terms relating
to the purchase of the Offered Assets by the Offeree (or, in the case of the
Managing General Partner, any Partnership Group Member and, in the case of CVR,
any other CVR Entity), including any liabilities to be assumed by the Offeree as
part of the Offer.
     (d) As soon as practicable after the Offer is made, the Acquiring Party
will deliver to the Offeree all information prepared by or on behalf of or in
the possession of such Acquiring Party relating to the Offered Assets and
reasonably requested by the Offeree. As soon as practicable, but in any event,
within 90 days after receipt of such notification, the Offeree shall notify the
Acquiring Party in writing that either
     (i) the Offeree has elected not to purchase (or not to cause any of its
permitted Affiliates to purchase) the Offered Assets, in which event the
Acquiring Party and its Affiliates shall, subject to the other terms of this
Agreement, be forever free to continue to own or operate such Offered Assets; or
     (ii) the Offeree has elected to purchase (or to cause any of its permitted
Affiliates to purchase) the Offered Assets, in which event the procedures set
forth in Section 2.5(e) shall be followed.
     (e) In the event of a proposed purchase pursuant to Section 2.5(d)(ii):
     (i) After the receipt of the Offer by the Offeree, the Acquiring Party and
the Offeree shall negotiate in good faith to agree upon the fair market value
(and any Break-up Costs) of the Offered Assets that are subject to the Offer and
the other terms of the Offer on which the Offered Assets will be sold to the
Offeree. If the Acquiring Party and the Offeree agree on the fair market value
of the Offered Assets that are subject to the Offer and the other terms of the
Offer during the 30-day period after receipt by the Acquiring Party of the
Offeree’s election to purchase (or to cause any permitted Affiliate of the
Offeree to purchase) the Offered Assets (the “Offer Period”), the Offeree shall
purchase (or cause any of its permitted Affiliates to purchase) the Offered
Assets on such terms as soon as commercially practicable after such agreement
has been reached.
     (ii) If the Acquiring Party and the Offeree are unable to agree on the fair
market value (and any Break-up Costs) of the Offered Assets that are subject to
the Offer or on any other terms of the Offer during the Offer Period, the
Acquiring Party and the Offeree will engage an independent investment banking
firm or other appraisal firm to determine the fair market value (and any
Break-up Costs) of the Offered Assets and/or the other terms on which the
Acquiring Party and the Offeree are unable to agree. In determining the fair
market value of the Offered Assets and other terms on which the Offered Assets
are to be sold, the investment banking firm or other appraisal firm will have
access to the proposed sale and purchase values and terms for the Offer
submitted by the Acquiring Party and the Offeree, respectively, and to all
information prepared by or on behalf of the Acquiring Party relating to the
Offered Assets and reasonably

-7-



--------------------------------------------------------------------------------



 



requested by such investment banking firm or other appraisal firm and shall be
permitted to consider the purchase price paid by the Acquiring Party for the
Offered Assets. Such investment banking firm or other appraisal firm will
determine the fair market value (and any Break-up Costs) of the Offered Assets
and/or the other terms on which the Acquiring Party and the Offeree are unable
to agree within 60 days of its engagement and furnish the Acquiring Party and
the Offeree its determination. The fees and expenses of the investment banking
firm will be divided equally between the Acquiring Party and the Offeree. Upon
receipt of such determination, the Offeree will have the option, but not the
obligation, to purchase the Offered Assets for the fair market value (and any
Break-up Costs) and on the other terms determined by the investment banking firm
or other appraisal firm, as soon as commercially practicable after
determinations have been made. The Offeree will provide written notice of its
decision to the Acquiring Party within 30 days after the investment banking firm
or other appraisal firm has submitted its determination and if the Offerree.
Failure to provide such notice within such 30-day period shall be deemed to
constitute a decision not to purchase the Offered Assets. If the Offeree decides
to purchase the Offered Assets the Offeree shall purchase (or cause any of its
permitted Affiliates to purchase) the Offered Asset as soon as commercially
practicable after it has provided such notice.
     Section 2.6 Other Business Opportunities. For so long as any CVR Entity
continues to own at least 50% of the Outstanding Units of the Partnership and
except as permitted by Section 2.4, if any CVR Entity is presented with an
opportunity to pursue, purchase or invest in any Other Business Opportunity,
such CVR Entity shall give prompt written notice to the Managing General
Partner, of the Other Business Opportunity. Such notice shall set forth all
information available to any CVR Entity including, but not limited to, the
identity of the Other Business Opportunity and its seller, the proposed price,
all written information about the Other Business Opportunity provided to any CVR
Entity by and on behalf of the seller as well as any information or analyses
compiled by any CVR Entity from other sources (such information referred to
collectively herein as “Other Business Opportunity Information”). The CVR
Entities shall continue to provide to the Managing General Partner, promptly any
and all Other Business Opportunity Information subsequently received. The
Parties shall maintain the confidentiality of all such Other Business
Opportunity Information, subject to compliance with applicable law. As soon as
practicable but in any event within thirty (30) days after receipt of such
initial notification and information, the Managing General Partner, on behalf of
the Partnership Group, shall notify CVR that either (a) the Managing General
Partner has elected to cause a member of the Partnership Group to pursue the
opportunity to acquire or invest in the Other Business Opportunity or (b) the
Managing General Partner has elected not to cause a member of the Partnership
Group to pursue the opportunity to acquire or invest in the Other Business
Opportunity. If, at any time, the Managing General Partner or the Partnership
Group Member abandons such opportunity (as evidenced in writing by the Managing
General Partner following the request of any CVR Entity), any CVR Entity may
pursue such opportunity without time limit. In no event shall any provision of
this Agreement require the Managing General Partner to approve any expansion of
the purpose of the Partnership, other than in its sole discretion, as set forth
in Section 2.4 of the Partnership Agreement.

-8-



--------------------------------------------------------------------------------



 



     Section 2.7 Scope of Prohibition. If any CVR Entity or Partnership Entity
engages in a Restricted Business pursuant to any of the exceptions described in
Section 2.2 or Section 2.4, as applicable, such CVR Entity or Partnership Entity
may not subsequently expand that portion of their business except (i) pursuant
to the exceptions contained in such Sections Section 2.2 or Section 2.4 or
(ii) to maintain or improve their facilities comprising the Restricted Business
or to expand their facilities with additional facilities or assets that are
physically connected, in a material manner, with the existing facilities
comprising the Restricted Business. Except as otherwise provided in this
Agreement and the Partnership Agreement, each CVR Entity and Each Partnership
Entity shall be free to engage in any business activity whatsoever, including
those that may be in direct competition with the CVR Entities or the Partnership
Group
     Section 2.8 Enforcement. Each Party agrees and acknowledges that the other
Parties do not have an adequate remedy at law for the breach by any Party of its
covenants and agreements set forth in this Article II, and that any breach by
any Party of its covenants and agreements set forth in this Article II would
result in irreparable injury to the other Parties. Each Party further agrees and
acknowledges that any other Party may, in addition to the other remedies which
may be available to such other Party, file a suit in equity to enjoin the
breaching Party from such breach, and consent to the issuance of injunctive
relief relating to this Agreement. No Person, directly or indirectly controlled
thereby shall be liable for the failure of any other Person, directly or
indirectly, controlled thereby to comply with this Article II.
ARTICLE III
MISCELLANEOUS
     Section 3.1 Choice of Law; Submission to Jurisdiction. This Agreement shall
be subject to and governed by the laws of the State of New York. THE PARTIES
AGREE THAT ANY ACTION BROUGHT IN CONNECTION WITH THIS AGREEMENT MAY BE
MAINTAINED IN ANY COURT OF COMPETENT JURISDICTION LOCATED IN THE STATE OF
KANSAS, AND EACH PARTY AGREES TO SUBMIT PERSONALLY TO THE JURISDICTION OF ANY
SUCH COURT AND HEREBY WAIVES THE DEFENSES OF FORUM NON-CONVENIENS OR IMPROPER
VENUE WITH RESPECT TO ANY ACTION BROUGHT IN ANY SUCH COURT IN CONNECTION WITH
THIS AGREEMENT.
     Section 3.2 Notice. All notices or other communications required or
permitted under, or otherwise in connection with, this Agreement must be in
writing and must be given by depositing same in the U.S. mail, addressed to the
Person to be notified, postpaid and registered or certified with return receipt
requested or by transmitting by national overnight courier or by delivering such
notice in person or by facsimile to such Party. Notice given by mail, national
overnight courier or personal delivery shall be effective upon actual receipt.
Notice given by facsimile shall be effective upon

-9-



--------------------------------------------------------------------------------



 



confirmation of receipt when transmitted by facsimile if transmitted during the
recipient’s normal business hours or at the beginning of the recipient’s next
business day after receipt if not transmitted during the recipient’s normal
business hours. All notices to be sent to a Party pursuant to this Agreement
shall be sent to or made at the address set forth below or at such other address
as such Party may stipulate to all other Parties in the manner provided in this
Section 3.2.
          if to the CVR Entities:
CVR Energy, Inc.
10 E. Cambridge Circle, Ste. 250
Kansas City, Kansas 66103
Attention: Edmund S. Gross
Facsimile No.: 913-981-0000
          if to the Partnership Entities
CVR GP, LLC
10 E. Cambridge Circle, Ste. 250
Kansas City, Kansas 66103
Attention: Edmund S. Gross
Facsimile No.: 913-981-0000
     Section 3.3 Entire Agreement. This Agreement constitutes the entire
agreement of the Parties relating to the matters contained herein, superseding
all prior contracts or agreements, whether oral or written, relating to the
matters contained herein.
     Section 3.4 Amendment or Modification. This Agreement may be amended or
modified from time to time only by the written agreement of all the Parties
hereto. Each such instrument shall be reduced to writing and shall be designated
on its face an “Amendment” or an “Addendum” to this Agreement.
     Section 3.5 Assignment. No Party shall have the right to assign any of its
rights or obligations under this Agreement without the consent of the other
Parties hereto.
     Section 3.6 Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all signatory parties had signed the
same document. All counterparts shall be construed together and shall constitute
one and the same instrument.

-10-



--------------------------------------------------------------------------------



 



     Section 3.7 Severability. If any provision of this Agreement shall be held
invalid or unenforceable by a court or regulatory body of competent
jurisdiction, the remainder of this Agreement shall remain in full force and
effect.
     Section 3.8 Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.
     Section 3.9 Rights of Limited Partners; Third Party Beneficiaries. The
provisions of this Agreement are enforceable solely by the Parties to this
Agreement, and no Limited Partner of the Partnership shall have the right,
separate and apart from the Partnership, to cause the Partnership to enforce any
provision of this Agreement or to compel any Party to this Agreement to comply
with the terms of this Agreement. Goldman, Sachs & Co., Kelso & Company, L.P.
and their respective Affiliates and successors and assigns as owners of
interests in the CVR Entities or Partnership Entities shall be entitled to
assert rights and remedies hereunder as a third-party beneficiary hereto with
respect to Section 3.10.
     Section 3.10 No Restrictions on Owners of Managing General Partner or CVR.
Notwithstanding anything herein to the contrary, nothing herein shall be deemed
to restrict Goldman, Sachs & Co., Kelso & Company, L.P. or their respective
Affiliates (other than the CVR Entities and the Partnership Entities), or their
respective successors and assigns as owners of interests in the CVR Entities or
Partnership Entities, from engaging in any banking, brokerage, trading, market
making, hedging, arbitrage, investment advisory, financial advisory, anti-raid
advisory, merger advisory, financing, lending, underwriting, asset management,
principal investing, mergers & acquisitions or other activities conducted in the
ordinary course of their or their Affiliates’ business in compliance with
applicable law, including without limitation buying and selling securities of
any CVR Entity or Partnership Entity, entering into derivatives transactions
regarding or shorting securities of any CVR Entity or Partnership Entity,
serving as a lender, underwriter or market maker or issuing research with
respect to securities of any CVR Entity or Partnership Entity or acquiring,
selling, making investments in or entering into other transactions with
companies or businesses in the same or similar lines of business as any CVR
Entity or Partnership Entity whether or not such investments or transactions are
or may be competitive with any business of any CVR Entity or Partnership Entity.
[SIGNATURE PAGE FOLLOWS]

-11-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parties have executed this Agreement on, and
effective as of, the Closing Date.

            CVR ENERGY, INC.
      By:   /s/ James T. Rens       Name:   James T. Rens       Title:   Chief
Financial Officer and Treasurer       CVR GP, LLC
      By:   /s/ Kevan A. Vick       Name:   Kevan A. Vick       Title:  
Executive Vice President and
Fertilizer General Manager       CVR PARTNERS, LP

By: CVR GP, LLC, its Managing General Partner
      By:   /s/ Kevan A. Vick       Name:  Kevan A. Vick     Title:   Executive
Vice President and
Fertilizer General Manager     CVR SPECIAL GP, LLC

By: Coffeyville Resources, LLC,       its sole member
      By:   /s/ James T. Rens       Name:   James T. Rens     Title:   Chief
Financial Officer and Treasurer  

Signature Page to Omnibus Agreement

 